Shea, J., with whom Callahan, J.,
joins, dissenting in part. I disagree only with part III of the majority opinion, which holds that the provision of the judgment giving the plaintiff wife “the entire contents” of the house in Madison, which was also awarded to her, “except for any items of personal property that the defendant proves to be his,” may be construed as if that exception had never been created by the judgment. The majority characterizes the exception as “simply surplusage,” but no provision of a judgment may be so regarded if it may reasonably be interpreted to create a legal right. The language of the exception in this case plainly vests in the defendant husband the right to obtain any articles of personal property in the Madison home that he can “prove to be his” exclusively.
The plaintiff never filed a cross appeal from the judgment, but, nevertheless, has persuaded the majority to modify it by effectively deleting the language of the exception. This remarkable tour de force has been achieved through the vehicle of a motion for articulation filed by the plaintiff ten months after the rendition of the judgment containing two questions that elicited answers from the trial court as follows:
*48“3. (a) What did the court mean in Paragraph 2 of its order set forth on Page 6 of the February 23,1990 Memorandum of Decision, after the award of the entire contents at #26 [sic] Liberty Street, by the phrase ‘except for any items of personal property that the defendant proves to be his’?
“The court means exactly what it says.
“(b) How did the court anticipate that the defendant would procedurally pursue such a claim to personal property at #26 [sic] Liberty Street?
“By showing proof agreed to, and acceptable to, the plaintiff.”
The majority regards those responses of the trial court as a confirmation of its view of the exception clause as mere surplusage, so that “if either party determined that he or she held property belonging to the other, the plaintiff or the defendant could, on a voluntary basis, transfer it to the other.” There is nothing in the language of the judgment or in the memorandum of decision to support the majority’s disregard of the unambiguous language of the exception. It is utterly absurd to suppose that such a clause was inserted without the intention of creating legal rights but merely to serve as an exhortation to the parties to “do the right thing” of their own accord. The articulation is not a confirmation of anything in the judgment but a modification thereof. It is the sole basis for the majority’s supposition that the trial court never intended to create legal obligations between the parties by including the exception clauses in its disposition of the personal property allocated to each party. The majority, therefore, has permitted the responses to the motion for articulation to modify a term of the judgment from which no appeal was taken.
Accordingly, I dissent from part III of the opinion.